Opinion op the Court by
Judge Turner
Reversing.
This is a companion to the case of L. W. Miller v. Harrison Chandler, by &c., this day decided.
*306This is an action by the father of Harrison Chandler for care and attention given to him as a result of the accident referred to- in that case, and for the loss of his services until lie became 21 years of age.
The accident for which such recovery is sought is the same one detailed in the opinion in that case, and the evidence in this case is the same.
For the reasons given in that opinion the- judgment in this case is also reversed, with directions to grant appellant a new trial, and for further proceedings consistent herewith.